Citation Nr: 0606785	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-31 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1971 
and in August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in September 2005.  A 
transcript of that hearing is associated with the claims 
folder.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for bilateral hearing 
loss in a July 1971 rating decision, which the veteran did 
not appeal.

3.  Evidence received since the July 1971 rating decision is 
cumulative of evidence previously considered and does not 
raise a reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  The July 1971 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).

2.  No new and material evidence has been received since the 
July 1971 rating decision to reopen a claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted his original claim for service 
connection for bilateral hearing loss in April 1971.  The RO 
denied the claim in a July 1971 rating decision.  Although it 
notified the veteran of the denial, he did not initiate an 
appeal.  Therefore, the RO's decision of July 1971 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2005).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005) (in effect for claims filed on or 
after August 29, 2001).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The Board notes that the RO's October 2002 and March 2003 
rating decisions found no new and material evidence to reopen 
the claim.  However, supplemental statements of the case 
issued in January 2004 and April 2005 made no mention of new 
and material evidence and appeared to deny the claim on the 
merits.  However, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
the claim for service connection for bilateral hearing loss.  

The RO denied service connection for bilateral hearing loss 
in its July 1971 rating decision because no disability was 
shown at that time.  Evidence of record at the time of the 
rating decision consists of service medical records and other 
service records and the report of the June 1971 VA 
examination.  

Evidence received since the July 1971 rating decision 
consists of VA outpatient records dated from August 2003 to 
March 2005 and reports of VA examinations in December 2003 
and February 2005, with an addendum dated in March 2005, as 
well as the veteran's several written statements and 
testimony during the September 2005 Travel Board hearing.  

The Board finds that this evidence is not new and material 
within the meaning of 38 C.F.R. § 3.156(a).  Specifically, 
the veteran's written statements and testimony explaining 
that he was exposed to noise in service as a jet engine 
mechanic are cumulative of statements made during the course 
of his June 1971 VA examination, as well as information 
provided in his service record, particularly his DD Form 214.  

The VA outpatient treatment records and the VA examination 
reports are new and reflect evidence of current bilateral 
hearing loss, and therefore relates to an unestablished fact 
necessary to substantiate the claim.  However, this evidence 
does not include a competent opinion that relates that 
current hearing loss to service.  Service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In this case, 
none of the medical evidence of record establishes a nexus 
between the veteran's current hearing loss and his period of 
active service.  In fact, the VA examiners have specifically 
stated that the hearing loss was not related to service.  
Therefore, this evidence does not raise a reasonable 
possibility of substantiating the claim and is not new and 
material.  38 C.F.R. § 3.156(a).  

Finally, the Board notes that the veteran's statements and 
testimony offered his personal opinion that his hearing loss 
is related to service.  However, where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the veteran's personal 
assertion that he has hearing loss due to noise exposure in 
service is not competent evidence and does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Similarly, during the Board hearing, the veteran testified 
that his VA doctors told him that jet engine noise caused his 
hearing loss.  However, as noted above, VA treatment records 
are negative for any such opinion.  Moreover, the veteran's 
testimony about what a doctor told him is not sufficient to 
warrant service connection.  "[T]he connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Thus, this testimony does 
not raise a reasonable possibility of substantiating the 
claim and is not new and material evidence.  38 C.F.R. § 
3.156(a).  

In conclusion, the Board finds that no new and material 
evidence has been received to reopen the claim for service 
connection for bilateral hearing loss. Id.  The claim is not 
reopened.  38 U.S.C.A. § 5108.        



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in May 2002, July 2003, and January 2005, as well as 
information provided in the October 2002 rating decision and 
August 2003 statement of the case, the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the August 
2003 statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Finally, the Board notes that 
the RO issued its initial VCAA notice before the October 2002 
rating decision, and that the January 2005 VCAA letter 
specifically asks the veteran to provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation of any defect in notice that is 
prejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (the appellant bears the initial burden 
of demonstrating VA's error in the adjudication of a claim 
and how that error was prejudicial).

With respect to the duty to assist, the RO secured the VA 
treatment records identified by the veteran and relevant 
medical examinations and opinions.  The claims folder 
otherwise contains the veteran's service medical records and 
the report of a previous VA examination.  The veteran has not 
identified or authorized VA to obtain any private medical 
records.  As there is no indication or allegation that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.     




ORDER

As no new and material evidence has been received, the claim 
for service connection for bilateral hearing loss is not 
reopened.  The appeal is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


